Citation Nr: 0304568	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special adaptive housing or special 
housing adaptation grant.

2.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.

3.  Entitlement to an effective date prior to April 1, 1999, 
for a total rating of compensation based on individual 
unemployability prior to April 1, 1999.  
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1981 
to June 1985. 

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the May 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina, in 
pertinent part granting a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective April 1, 1999.  

The appeal also arises from a May 2000 RO rating decision 
denying entitlement to special adaptive housing or special 
housing adaptation grant, and also denying entitlement to an 
automobile and adaptive equipment or for adaptive equipment 
only.

In the course of these appeals the veteran testified before a 
hearing officer at the RO at hearings conducted in May 2000 
and November 2000, transcripts of which are contained in the 
claims folder.  

The Board notes that in a VA Form 9 submitted in November 
1999 the veteran raised the issue of entitlement to an 
earlier effective date for the grant of service connection 
for hypertension.  That issue has not been addressed by the 
RO and is therefore referred to the RO for appropriate 
action.  




REMAND

By a VA Form 9 submitted in November 1999 the veteran checked 
a box indicating that he desired a hearing before a member of 
the Board at the RO (a "Travel Board" hearing), but he then 
also stated on that form, "I request a local hearing.  If 
their decision is not favorable, I request my record be 
transferred to the BVA, in Washington, D.C." (emphasis in 
original)  However, by a subsequent statement submitted in 
December 1999, the veteran clarified that he desired a 
hearing before local office personnel, but then if a decision 
were thereafter unfavorable, he then also desired a hearing 
before a member of the Board at the RO.  Accordingly, a 
Travel Board hearing has been requested.  That request has 
yet to be addressed.  Accordingly, remand for a Travel Board 
hearing is in order.  

The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




